Citation Nr: 0609799	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  01-01 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability, to include glaucoma and cataracts.

2.  Entitlement to service connection for a left inguinal 
hernia, on a direct and secondary basis.

3.  Entitlement to service connection for a left testicle 
disorder, to include hydrocele and orchiectomy, on a direct 
and secondary basis.

4.  Entitlement to service connection for a prostate 
disorder, to include benign prostatic hypertrophy, on a 
direct and secondary basis.

5.  Entitlement to service connection for a cardiovascular 
disability, to include arteriosclerosis, on a direct and 
secondary basis.

6.  Entitlement to an effective date earlier than March 4, 
2004, for the grant of service connection for residuals of 
trenchfoot with bilateral peripheral neuropathy in the lower 
extremities.

7.  Entitlement to an effective date earlier than March 4, 
2004, for the grant of service connection for cold injuries 
to the right and left hands with residuals of neuropathy.  
 

REPRESENTATION

The veteran represented by:  Berks County Department of 
Veterans Affairs AGO


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
November 1942 to October 1945.  He was held as a prisoner of 
war (POW) from January 1944 to April 1945.  He was also 
awarded a Purple Heart and the Combat Infantryman Badge 
during active service. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from December 1997, September 2002, and October 2004 
decisions of Regional Offices (ROs) of the Department of 
Veterans Affairs (VA).  

In July 2003, the Board remanded the veteran's claims for 
service connection for eye, hernia, testicle, prostate, and 
cardiovascular disabilities to the RO for additional 
development and readjudication.  In October 2004, the RO 
issued a supplemental statement of the case (SSOC) continuing 
to deny the claims, and returned the case to the Board for 
further appellate review.  

Also, in an October 2004 rating decision, the RO granted the 
veteran's claims for service connection for trenchfoot and 
cold injuries, and assigned an effective date of March 4, 
2004, for both claims (the date of a telephone conversation 
between the RO and the veteran - see VA Form 119).  He 
appealed seeking earlier effective dates.  Because of a 
recent change in the law, these issues must be remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.  
 

FINDINGS OF FACT

1.  The veteran was held as a POW from January 1944 to April 
1945.

2.  In December 1943, the veteran sustained shell fragment 
wounds to the abdomen, groin, and thighs, and he has been 
service-connected for the residuals of these injuries since 
he was discharged in 1945.

3.  There is no medical evidence suggesting the veteran's eye 
conditions, including glaucoma and cataracts, 
either originated in service or are otherwise causally 
related to his military service.

4.  There is no medical evidence suggesting the veteran's 
left inguinal hernia, left testicle disorder, or prostate 
disorder either originated in service or is otherwise 
causally related to his military service, including due to 
his service-connected residuals of shell fragment wounds.  

5.  The medical evidence of record indicates the veteran has 
hypertension, which is service-connected, and hyperlipidemia, 
which is not compensable for VA purposes, but no other 
cardiovascular disabilities, including arteriosclerosis.  


CONCLUSIONS OF LAW

1.  The veteran's eye conditions were not incurred or 
aggravated during service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.1, 3.6, 3.102, 3.159, 3.303 (2005).

2.  The veteran's left inguinal hernia, left testicle 
disorder, and prostate disorder were not incurred or 
aggravated during service, including proximately due to or 
the result of his shell fragment wounds.  38 U.S.C.A. §§ 
1110, 5103A, 5107; 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 
3.303, 3.310(a).

3.  The veteran does not currently have a compensable 
cardiovascular disability (other than hypertension, which is 
already service-connected) that was incurred in service, 
aggravated by service, or can be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5103A, 5107; 
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO provided the veteran with VCAA notice 
letters in April 2001 and March 2004.  The April 2001 letter 
mistakenly provided him with notice of the evidence needed to 
reopen previously denied claims.  The issues on appeal, 
however, are original claims for service connection and have 
not been previously denied.  Nonetheless, the March 2004 VCAA 
notice letter correctly provided him with notice of the 
evidence needed to support his original claims that was not 
on record at the time of the letter, the evidence VA would 
assist him in obtaining, and the evidence it was expected 
that he would provide.  The March 2004 letter satisfied the 
first three notice requirements outlined in 38 C.F.R. § 
3.159(b)(1) and Pelegrini II, but did not include the 
specific language of the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the U.S. Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004)  
(Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 2004).  The 
"fourth element" language in Pelegrini I is substantially 
identical to that of Pelegrini II, as mentioned, requiring VA 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) to 
request the claimant provide any evidence in his or her 
possession that pertains to the claims.  Id.  The General 
Counsel's opinion held that this language was obiter dictum 
and not binding on VA.  See VAOPGCPREC 1-04 (Feb. 24, 2004); 
see also Pelegrini II, 18 Vet. App. at 130 (Ivers, J., 
dissenting).  In addition, the General Counsel's opinion 
stated VA may make a determination as to whether the absence 
of such a generalized request, as outlined under § 
3.159(b)(1), is harmful or prejudicial to the claimant.  For 
example, where the claimant is asked to provide any evidence 
that would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

Here, although the VCAA letters did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  The March 2004 letter requested 
that he provide or identify any evidence supporting his 
claims and specifically outlined the necessary evidence.  So 
a more generalized request with the precise language outlined 
in § 3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005) (Requesting additional evidence supportive of 
the claim rather than evidence that pertains does not have 
the natural effect of producing prejudice.  The burden is on 
the claimant in such a situation to show that prejudice 
actually exists).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) also apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman  v. Nicholson, Nos. 01-1917, 
02-1506, 2006 WL 519755, at *8 (Vet. App. March 6, 2003).  
The Court held that the VCAA notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
In this case, the VCAA notice to the veteran did not cite the 
law and regulations governing nor describe the type of 
evidence necessary to establish a disability ratings or 
effective dates for the disabilities on appeal.  Despite the 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision 
with regard to his claims for service connection for eye, 
hernia, testicle, prostate, and cardiovascular disabilities. 
 See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board considers a question not addressed by the RO, the Board 
must consider whether the veteran will be prejudiced 
thereby).  Because the Board concludes below that the 
preponderance of the evidence is against these claims for 
service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot.  

With regard to the timing of the VCAA notice, the VCAA was 
enacted after the RO's initial adjudication of the veteran's 
claims in December 1997.  As such, the RO could not have 
complied with the requirement that the VCAA notice precede 
the initial RO adjudication.  This action would have been 
impossible to accomplish because the VCAA did not exist when 
the RO initially adjudicated the claims.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini II, 18 Vet. App. 
at 120.  But in Pelegrini II, the Court clarified that in 
cases, as here, where the VCAA notice was not issued until 
after the initial adjudication in question, VA does not have 
to vitiate the initial decision and start the whole 
adjudicatory process anew.  Rather, VA need only ensure the 
veteran receives or since has received content-complying VCAA 
notice such that he is not prejudiced.  See, Mayfield, 19 
Vet. App. at 114 (An error, whether procedural or 
substantive, is prejudicial "when the error affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  (quoting McDonough Power Equip., 
Inc. v. Greenwood, 464 U.S. 548, 553 (1984).  Failure to 
provide notice before the first adverse decision by the AOJ 
would not have the natural effect of producing prejudice, and 
therefore, prejudice must be pled as to this deficiency.))  

Here, the RO readjudicated the veteran's claims in a 
September 2002 rating decision in order to consider the 
changes in the law due to the enactment of the VCAA.  But, as 
mentioned previously, the April 2001 VCAA notice was 
deficient.  The defective notice was corrected by the March 
2004 VCAA letter, which provided him with ample opportunity 
to respond before the RO's October 2004 SSOC, wherein the RO 
readjudicated his claims based on the additional evidence 
that had been obtained since the initial rating decision in 
question, statement of the case (SOC), and any prior SSOCs.  
He did not respond specifically to the March 2004 letter, but 
he previously provided information relating to his various 
health care providers, and these records were obtained.  He 
has not otherwise indicated he has any additional relevant 
evidence to submit or which needs to be obtained.  So under 
these circumstances, the Board finds he was afforded "a 
meaningful opportunity to participate effectively in the 
processing of his claim[s] by VA," and thus, "essentially 
cured the error in the timing of notice".  See Mayfield, 19 
Vet. App. at 128 (holding that section 5103(a) notice 
provided after initial RO decision can "essentially cure the 
error in the timing of notice" so as to "afford a claimant 
a meaningful opportunity to participate effectively in the 
processing of ... [his claims] by VA") (citing Pelegrini II, 
18 Vet. App. at 122-24).

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs), and his VA outpatient 
treatment (VAOPT) records.  Private medical records were also 
obtained from his eye doctors, Reading Hospital, Dr. 
Kovalsky, Dr. Bartos, and Dr. Van den Bosch.  In addition, VA 
examinations were scheduled in October 1997, and September 
2004.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In sum, the record reflects that the facts pertinent to the 
claims for service connection for eye, hernia, testicle, 
prostate and cardiovascular disabilities have been developed 
to the extent possible and that no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations.  That is to say, "the record has 
been fully developed, " and it is "difficult to discern 
what additional guidance VA could [provide] to the appellant 
regarding what further evidence he should submit to 
substantiate his claim[s]."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claims.

Governing Statutes and Regulations

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) provide for 
service connection for a combat-related injury on the basis 
of lay statements, alone, but do not absolve a veteran from 
the requirement of demonstrating current disability and a 
nexus to service, as to both of which competent medical 
evidence is generally required.  See Beausoleil v. Brown, 8 
Vet. App. 459, 464 (1996).  In other words, §1154(b) and the 
implementing regulation, § 3.304(d), do not allow a combat 
veteran to establish service connection with lay testimony 
alone.  Rather, the statute and implementing regulation 
merely relax the evidentiary requirements for determining 
what happened during service and are used only to provide a 
factual basis for a determination that a particular disease 
or injury was incurred or aggravated in service, not to link 
the service problem etiologically to a current disability.  
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

If a veteran, as in this case, is a former POW and as such 
was interned or detained for not less than 30 days, certain 
diseases, including atherosclerotic heart disease or 
hypertensive vascular disease, shall be service connected if 
manifest to a degree of 10 percent or more at any time after 
service discharge or release from active military service, 
even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of 38 
C.F.R. § 3.307 are also satisfied.  See 38 U.S.C.A. § 1112; 
38 C.F.R. § 3.309 (c).

In addition, service connection may also be granted for a 
disability that is proximately due to or the result of a 
service-connected condition.  See 38 C.F.R. § 3.310(a).  
This includes situations when a service-connected condition 
has chronically aggravated another condition that is not 
service- connected, but compensation is only payable for the 
degree of additional disability attributable to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  

As mentioned above, the veteran was wounded in action in 
December 1943, and was held as a POW from January 1944 to 
April 1945.  He received a combat infantry badge and a Purple 
Heart for his meritorious service.  He is currently service-
connected for the following disabilities:  post-traumatic 
stress disorder (PTSD), cold injuries to the right and left 
hands, trenchfoot with bilateral peripheral neuropathy of the 
lower extremities, residuals of a shell fragment wound to the 
left forearm and right groin, hypertension, malaria, and 
scars on the anterior aspect of both thighs.  He contends 
that the shell fragment wound to his groin and thighs caused 
his testicle, hernia, and prostate problems.  

Service Connection for a Bilateral Eye Disability

The veteran's SMRs are unremarkable for any eye disability 
during service.  The October 1945 report of a physical 
examination prior to discharge from military service 
indicates he had no eye abnormalities.  An October 2001 VAOPT 
record indicates he had nuclear sclerosis greater in the left 
eye than the right eye; glaucoma (noted as stable); and was 
scheduled for cataract surgery in November 2001.  A November 
2003 letter from Dr. Kaplan to Dr. Van den Bosch indicates 
the veteran had following eye conditions:  status post branch 
retinal vein occlusion of the left eye with retinal 
hemorrhage, status post open angle glaucoma, status post 
posterior chamber lens of the left eye, incipient cataract of 
the right eye, posterior vitreous detachment (both eyes).

The report of the September 2004 VA examination for the 
veteran's eyes indicates he had primary open angle glaucoma 
since at least 1992, branch retinal vein occlusion of the 
left eye in 1997, and cataracts in each eye becoming visually 
significant in 2001.  The doctor opined that the veteran's 
eye conditions were not incurred during active service, and 
were not related to a service-connected disease or injury.

As already alluded to, competent medical evidence is required 
to establish a nexus between a current disability and 
military service.  See Espiritu v Derwinski, 2 Vet. App. 492, 
494 (1992); Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. App. 230 
(1999).  As a layman, the veteran, himself, is not qualified 
to provide a competent medical opinion etiologically linking 
his current eye conditions to his service in the military 
that ended many years ago.  Id.  And unfortunately, there is 
no other competent medical evidence on record establishing 
this necessary link.  In fact, the medical evidence indicates 
the opposite - that there is no relationship between his eye 
conditions and military service.

Service Connection for a Left  Inguinal Hernia, 
Left Testicle Disorder, and Prostate Disorder

The veteran's SMRs are negative for any indication of an 
inguinal hernia, testicle or prostate problem during his 
military service.  He contends that these conditions, which 
developed years after his discharge from military service, 
were caused by his service-connected shell fragment wounds.  

Private medical records indicate the veteran was diagnosed 
with a left inguinal hernia in November 1976, and he 
underwent surgery.  In September 1983, he developed hydrocele 
(i.e. swelling and the accumulation of fluid) in his left 
testicle, and an orchiectomy (i.e. the surgical removal of a 
testicle) was performed.  It was noted he had multiple 
shrapnel wounds without serious sequelae (i.e. residuals) 
during World War II.  (See medical records from Reading 
Hospital).

The reports of October 1997 and September 2004 VA 
examinations indicate the veteran had no left testicle, and a 
residual scar from the hernia surgery.  Otherwise, there were 
no residuals from the prior surgeries such as urinary 
incontinence or urinary tract infections.  It was noted, 
however, that he had a small amount of prostate hyperplasia 
that was considered benign.  Dr. Murthy, the VA urologist who 
examined him in September 2004, stated that the veteran's war 
wounds had no connection with his subsequent development of 
hydrocele and orchiectomy.  The doctor also stated that it 
was very unlikely that the veteran had any urological 
conditions related to his war wounds.  

Dr. Maish, who also examined the veteran in September 2004, 
stated that the veteran did have a left inguinal hernia at 
the time of the examination or any residuals from the hernia 
he had in 1976.  The doctor was unable to state whether the 
left inguinal hernia had its onset during service or was a 
result of the veteran's shell fragment wounds.

Because there is no competent medical evidence on record 
establishing a link between the veteran's military service or 
his service-connected disabilities, and his left inguinal 
hernia, left testicle disorder, and prostate disorder, these 
claims for service connection must be denied.  

Service Connection for a Cardiovascular Disability

The veteran's SMRs are negative for any indication of a 
cardiovascular condition during his military service.  The 
medical evidence indicates he has a history of hypertension 
beginning in the late 1980s.  In October 2004, the RO granted 
service connection for hypertension, but he continued to 
appeal claiming that he also has arteriosclerosis.  As 
mentioned, because he is a former POW, if he develops 
atherosclerotic heart disease manifest to a degree of 
disability of 10 percent or more at any point, service 
connection is presumed.  38 C.F.R § 3.309(c).  

The October 1997 report of a VA cardiology examination 
indicates the veteran was hypertensive, but there was no 
evidence of arteriosclerosis.  Dr. Kavolsky's records show 
treatment for hypertension and hyperlipidemia, which was 
discovered in May 1987 prior to dental surgery.  The 
September 2004 report of a VA cardiology examination also 
notes treatment for hypertension and hyperlipidemia, but no 
history of coronary artery disease.  The doctor opined that 
his hypertension was at least as likely as not related to the 
veteran being a POW - and, as mentioned, the RO granted 
service connection for this disability.

With regard to hyperlipidemia, hyperlipidemia is "a general 
term for elevated concentrations of any or all of the lipids 
in the plasma, including hypertriglyceridemia, 
hypercholesterolemia, etc."  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 852 (29th ed. 2000); see STEDMAN'S MEDICAL DICTIONARY 
850 (27th ed. 2000) (defining hyperlipidemia as the presence 
of an abnormally large amount of lipids in the circulating 
blood).

In other words, hyperlipidemia is a laboratory finding and is 
not a disability in and of itself for which VA compensation 
benefits are payable.  See, 61 Fed. Reg. 20,440, 20,445 (May 
7, 1996) (Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.  They are, therefore, not appropriate entities 
for the rating schedule).  The term "disability" as used for 
VA purposes refers to impairment of earning capacity.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

While hyperlipidemia may be evidence of underlying disability 
or may later cause disability, service connection may not be 
granted for a laboratory finding.  "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  In 
the absence of proof of present disability there can be no 
valid claim." Brammer, 3 Vet. App. at 225 (citation omitted); 
see 38 U.S.C.A. § 1110.  Nothing in the medical evidence 
reflects that he has a current disability manifested by 
hyperlipidemia.  So service connection can not be granted for 
hyperlipidemia.  

With regard to arteriosclerosis or atherosclerosis, the 
veteran fortunately has not developed either of these 
conditions.  Without competent medical evidence confirming 
the veteran currently has a cardiovascular disability (other 
than hypertension, which has already been established) and 
linking it to his military service, he has no valid claim.  
Brammer, 3 Vet. App. at 225.

Benefit of the Doubt Doctrine

For these reasons, the claims for service connection for a 
bilateral eye disability, left inguinal hernia, left testicle 
disorder, prostate disorder, and cardiovascular disability, 
must be denied because the preponderance of the evidence is 
unfavorable - meaning there is no reasonable doubt to 
resolve in the veteran's favor.  
See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claims for service connection for a bilateral eye 
disability, left inguinal hernia, left testicle disorder, 
prostate disorder, and cardiovascular disability, are denied.


REMAND

As alluded to previously, in Dingess/Hartman  v. Nicholson, 
the Court addressed the applicability of the VCAA notice 
requirements to situations, such as in this case, where VA 
has granted service connection for a disability, but the 
veteran disagrees with the effective date assigned.  
Dingess/Hartman, 2006 WL 519755, at *8.  As to the effective 
date element, Dingess/Hartman holds that the claimant must be 
notified:

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Id, at *12.

Furthermore, VA must consider the claimant's application and 
tailor the notice to inform the claimant of the evidence and 
information required to substantiate the elements of the 
claim reasonably raised by the application's wording.  Id. at 
*13.  

In this particular case, the veteran disagrees with the 
effective dates assigned for the grant of service connection 
for trenchfoot and cold injuries to the hands.  In March 
2004, during a telephone conversation, he indicated that he 
wanted to file additional claims for service connection for 
trenchfoot and numbness in his hands and feet (see VA Form 
119).  In June 2004, the RO telephoned him again to clarify 
these additional issues.  He said that he was seeking service 
connection for frostbite.  In June 2004, the RO sent him a 
VCAA notice letter informing him of the evidence needed to 
substantiate a claim for service connection for frostbite, 
including the evidence already on record, the evidence it was 
expected that he would obtain, and the evidence VA would seek 
on his behalf.  This letter, however, did not inform him of 
how an effective date would be assigned should his claims be 
granted.  

The Board notes that the June 2005 SOC listed the general 
regulation that applies to effective dates - 38 C.F.R. § 
3.400.  So at least some notice was provided to the veteran 
as to the general manner in which VA assigns effective dates.  
However, he was not provided with notice of the types of 
communication that can be considered an informal claim under 
38 C.F.R. § 3.155.  He also was not notified of the 
circumstances in which a report of examination or 
hospitalization can constitute a claim for compensation under 
38 C.F.R. § 3.157.  Since these regulations may apply to the 
effective dates assigned to his claims, VA has an obligation 
to specially tailor a notice to him that informs him of these 
regulations.  

Accordingly, these issues are REMANDED to the RO (via the 
AMC) for the following development and consideration:

Please send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the 
claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson.  
This notice should also discuss 38 C.F.R. 
§§ 3.155 and 3.157, which might be 
applicable to the effective dates 
assigned to these claims.

Then readjudicate the veteran's claims in light of 
any additional evidence obtained.  If they are not 
granted to his satisfaction, prepare an SSOC and 
send it to him and his representative.  Give them 
time to respond before returning the case to the 
Board for further appellate consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


